                        Case 1:18-cr-00015-AKH Document 676 Filed 04/15/20 Page 1 of 2

                                                LEVITT & KAIZER
                                                ATTORNEYS AT LAW
RICHARD WARE LEVITT*                             40 F U L T O N S T R E E T              TELEPHONE
rlevitt@landklaw.com                                                                   (212) 480-4000
                                                      23 r d F L O O R
NICHOLAS G. KAIZER*                          NEW YORK, NEW YORK 10038-5077
                                                                                          FACSIMILE
nkaizer@landklaw.com
                                                                                       (212) 480-4444
ZACHARY SEGAL**
EMILY GOLUB
  of counsel
emilygolublaw@gmail.com

* ADMITTED IN NY, FLA., AND D.C.
** AWAITING NY ADMISSION




                                                         April 15, 2020
              Honorable Alvin K. Hellerstein
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, NY 10007

                                                  Re:     United States v. Castelle,
                                                          18 Cr. 15 (AKH)

              Dear Judge Hellerstein:

                     We represent Eugene Castelle on appeal from the judgment of conviction
              and sentence entered in the above-captioned case. On April 3, 2020 the Court
              released Mr. Castelle on bail pending appeal, with conditions that included
              that he “shall remain self-quarantined … for 14 days after his release, subject
              to location monitoring …. On the tenth day of such self-quarantine, Defendant
              shall call Pretrial Services to report his condition and to schedule an
              appointment for the placement of location-monitoring equipment.” Mr.
              Castelle has been in contact telephonically with Pretrial Services on several
              occasions since his release.

                     I have been in periodic contact with Mr. Castelle, who reported he had
              been seriously ill during the first many days of his quarantine – with symptoms
              suggesting COVID-19, but is presently improving. Pretrial Services Officer
              Ashley Cosme informed me today that Mr. Castelle has reported his condition
              similarly to her, adding that he has not been tested for COVID-19 but does
              believe he was afflicted by it. Ms. Cosme therefore suggested I write to the
              Court “to advise of the defendant’s symptoms and request that an additional
              14 days of quarantine be ordered prior to the installation of location monitoring
              otherwise, the defendant will be in violation of his conditions.”

                     I believe Ms. Cosme’s request is in both Mr. Castelle’s interest and in
              the interest of those who will need to interact with him when he obtains his
              monitoring device. Therefore, I respectfully request that the Court grant Mr.
                 Case 1:18-cr-00015-AKH Document 676 Filed 04/15/20 Page 2 of 2
L EVITT & K AIZER                                                     Hon. Alvin K. Hellerstein
A T T OR N E Y S AT L AW                                              April 15, 2020
                                                                      Page-2-


           Castelle an additional 14 days to remain at home before being set up for
           location monitoring.

                    Thank you for considering this application.

                                                    Respectfully submitted,




                                                    Richard Levitt


           cc: AUSA Jacob Fiddelman
               Pretrial Services Officer Ashley Cosme
